Title: From John Adams to Thomas McKean, 6 February 1783
From: Adams, John
To: McKean, Thomas


My dear Sir
Paris. February 6. 1783

Your Favour by Mr Randall, I received last Night, by the Way of Marseilles, where I Suppose that Gentleman landed and Still remains, as he is not arrived here Whenever I may meet him, all that Attention shall be Shewn him which is due from me, to your Recommendation.— I wish you had oftener laid me under Obligation to you in this Way.— The Sight of your Letter refreshed me like the Countenance of an old Friend.— it gave me Such a kind of Pleasure as I shall feel at the Sight of our worthy Friend Jefferson, if he Should arrive.
The Business of Peace is done, in Substance, and will be compleated formally in the definitive Treaty in a few Days, So that this worthy Gentleman will probably arrive too late for this Business.— But Congress may probably destine him to Some other.— There are openings enough at present. But the Business is all done in a manner. a Treaty of Commerce was Signed Yesterday with Sweeden, by the Sweedish Ambassador here and Dr Franklin. Mr Dana will probably be received too by the Court of Russia, and all the Neutrals. It is a Pity that Sweeden had not been referred to him. Congress must take the Resolution of Supporting their own Systems and their own Elections or they will become the Sport of every intriguing Minister at every foreign Court.
The most important Mission of all is now opened to the Court of Great Britain. You know very well, that I have been unfairly treated in that matter, and you must be Sensible that it is impossible for me to Stay in Europe at any other Court.— in the Name of common Justice then give me my Quietus and let me return home, by accepting my Resignation immediately, that I may not be exposed to the further disgrace of waiting in Europe with the Air of a Candidate and an Expectant of that Mission, if foreign Finesse and domestic faction have determined that I shall not have it.— I dont like the Air of coming home without Leave or I would embark in the first ship.
Pray has Mr Livingston laid before Congress a Letter of Mr Marbois,—this will explain to you, the Attack which was made upon me. But are the essential Interests of our Country, and those servants of Congress who have been determined to defend them to be thus Sacrificed. depend upon it, you have been egregiously imposed upon. it is time to assert your own Dignity The Attack that was made upon me, was an Attack upon your Western Lands and Fisheries, and to betray me in such a Case would be an eternal opprobium to our Country.
If you take the Recommendations of foreign Courts or foreign Ministers or secretaries, you will be the meerest Dupes & Bubbles in the World, you will have ignorant Boys imposed upon you, or dishonest Dotards in their Second Childhood, for the most important Places in your disposal.
With great Esteem and Affection, I have the Honour / to be sir your most obedient & most humble servant
John Adams
